Citation Nr: 1725708	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disability, including bronchitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and CI


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared before the undersigned Veterans Law Judge in July 2016 and delivered sworn testimony via video conference hearing.  

A November 2016 Board decision reopened the Veteran's service connection for a respiratory disorder claim and remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Respiratory disability, including bronchitis, did not originate in service and is not otherwise etiologically related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, including bronchitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in March 2012.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Board finds that the VA opinion obtained in this case is more than adequate as the opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to (in pertinent part) to contact the Veteran and have him provide information concerning any pertinent records that might be outstanding and to undergo a VA respiratory examination with was conducted in November 2016.  All directives have been met.

VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

At the July 2016 Board hearing the Veteran testified as to the following: He worked on the flight deck during service as an aviation boatswain handler.  He had problems with shortness of breath during service and would sometimes go to sick call every other week.  He was stationed aboard ship in the Persian Gulf when the Persian Gulf War started.  He was diagnosed with bronchitis during service and was placed on medications for a brief time.  After service he sought treatment for his shortness of breath.  Between 1994 and 2000 he would seek treatment "off and on" for his bronchitis and would usually go to the emergency room.  

A July 1990 STR indicates that the Veteran complained of coughing that would lead to gasping and vomiting.  The Veteran was assessed with bronchitis and the accompanying July 1990 chest X-ray was normal.  The Veteran's May 1994 service separation examination report indicates that the Veteran's lungs and chest were clinically evaluated as normal, as was the chest X-ray; the Veteran specifically denied that he had shortness of breath, chest pain, or a chronic cough on the corresponding Medical History Report.

While the Veteran was assessed with bronchitis early in his active service in July 1990, bronchitis was not shown over the remaining more than 3.5 years of active service.  Further, there is no competent medical opinion linking bronchitis to service.  While in June 2016 and July 2016 letters a private physician (RC, MD) appeared to indicate that the Veteran had bronchitis, Dr. C did not link it to the Veteran's active service.  In fact, in the July 2016 letter Dr. C indicated that it was in fact quite likely that the Veteran's bronchitis diagnosis during service had been "misdiagnosed."  The Board further observes that the November 2016 VA examiner indicated that the Veteran's bronchitis was not related to his active service, and the June 2012 VA examiner indicated that the Veteran did not even currently have bronchitis.  A March 2014 VA examiner noted COPD but expressed no opinion of etiology.

The Board notes that the November 2016 VA examiner undertook a comprehensive review of the Veteran's medical history and performed a contemporaneous examination of the Veteran.  The Board observes that the November 2016 VA examiner attributed the Veteran's lung problems to his congestive heart failure, a disability which VA has determined (including in January 2009 and September 2016 RO decisions) is not related to the Veteran's active service.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's bronchitis and his active service.  There is no evidence that the Veteran has expertise or training to determine the cause of his bronchitis, and he is thus considered a layperson and his statements of etiology are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

While the Veteran is competent to report that he has had chronic coughing and related symptoms since service, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not consistent (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran did not report any such symptoms during service except for one time in July 1990, and he specifically denied that he had such symptoms during service in October 1990 and May 1994.  Further, the Board notes that while not in and of itself dispositive, a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As noted by the November 2016 VA examiner, the Veteran's VA treatment records contain significant portions of time that appear to contain little or no treatment or complaints for bronchitis.  Had the Veteran been having bronchitis type symptoms during that time period the Board believes that he would have mentioned such to the VA examiner.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of bronchitis.

The Board observes that as the Veteran's breathing problems have been attributed to either his congestive heart failure or a known diagnosis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to "undiagnosed illness" are not for application to the respiratory disability claim.

Since the competent evidence of record fails to indicate that the Veteran's bronchitis is related to service, service connection for bronchitis is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.


ORDER

Service connection for a respiratory disorder, including bronchitis, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


